In an action to recover damages alleged to have been caused by respondent’s negligence in measuring, and certifying the measurements of, certain merchandise for export, an order made on reargument, inter alia, dismissed the complaint for insufficiency on its face, with leave to plead over. The appeal is from so much of the order as dismisses the complaint. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Murphy, Ughetta, Hallman and Kleinfeld, JJ., concur. [See post, p. 991.]